------.




                     OFFICE OF THE AT7ORNEY GENERAL
                                  AUSTIN


                                                      January 10,


Hon. Joseph Warden,        Chairman
Texae Prison Board
Victoria,  Texas

Dear Mr. Wearden:



           Your request for an op
low an attorney to inspect the
haa been reoeived by this orf
             I# the abaenoe of
concerning    inepeotion                               rd by members of
the public,  the oommo                                 law, inepection
of public reoorda la                                  f abuse or disaro-
tion, may bs ocrmpel                           he instance of a person
who has a personal                               g mattere shown by suoh

                                           law dth     referenee    to suoh
                                           Statutes    of Texas,    1925,




                            nion or this Department that the Texae
                            eraise ot its dfeoretfon  and under such
                            gula Mona aa it may presoribe,  may pewlt
                            nspect the minutes or the Board.
                                              Yours reapeotrullp,
                                           ATTOBHET
                                                  OlBUiSALOF TEXAS

RwF:pBP
                                                              Assistant
APPBOVHD: